DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11, and 12 (and by dependency claims 4-9, 14, 15 and 17-20) recite the limitation "the conductive film.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN105575961, the rejection uses references from the US publication (US 2017/0271368) of the corresponding US application  which acts as the English .
[claim 1] Zhang discloses an display substrate (02, fig. 3), comprising a display region [0070] and a peripheral region [0070], wherein the display substrate comprises: a substrate (020, fig. 3, [0065]); a gate metal layer (021, fig. 3, [0068]), disposed on the substrate and the gate metal layer comprising a grounding wire (0212, fig. 3, [0068]) located in the peripheral region [0070]; a gate insulating layer (023, fig. 3, [0068]), at least covering the gate metal layer; and a conductive layer structure (022, 0261, 025 fig. 3, [0068]), disposed over the gate insulating layer and the conductive layer structure  comprising an auxiliary grounding (0223, fig. 3, [0068]) wire located in the peripheral region, wherein the auxiliary grounding wire is connected to the grounding wire (fig. 3), the conductive layer structure comprises a source-drain metal layer (022, fig. 3, [0068]) and the auxiliary grounding wire comprises a first auxiliary grounding wire (0223, fig. 3, [0068]) located in the source-drain metal layer, an orthographic projection of the auxiliary grounding line on the substrate covers an orthographic projection of the grounding line on the substrate (fig. 3) .  Zhang, however, does not expressly disclose that the display substrate is an array display substrate or that the peripheral region surrounds the display region or that the grounding wire establishes an electrical connection with the conductive film of a color film substrate.
Park discloses a display substrate wherein the display substrate is an array display substrate and the peripheral region surrounds the display region (Abstract)
It would have been obvious to one of ordinary skill in the art before the time of filing to have used an array display substrate with a peripheral region surrounding the display region in order to provide for the display structure to use common processing configurations to form conventional display configurations and to allow for arrays of devices to be placed on a common substrate and allow for a nearby peripheral area to allow for a proper driving circuitry to connect to the display array.
Zhang2 discloses an array display substrate wherein the grounding/public wire establishes an electrical connection with the conductive film of a color film substrate vial a silver glue [0005].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Zhang2’s ground/public wire configuration that connects to the transparent electrode of the color film substrate via a silver glue in order to provide a means to create a color filter.

With this modification Zhang discloses:
[claim 1] one end of the first auxiliary grounding wire and one end of the grounding wire are (electrically) connected to a silver glue region which establishes electrical connection with the conductive film of a color film substrate ([0005] of Zhang2 upon modification).
[claim 4] The array substrate according to claim 1, wherein the array substrate further comprises: a passivation layer (026, fig. 3), at least covering the source-drain metal layer.
[claim 5] The array substrate according to claim 1, wherein the array substrate further comprises a passivation layer (026, fig. 3) disposed on the gate insulating layer, the conductive structure is located on the passivation layer (fig. 3) ,and the conductive layer structure comprises a transparent electrode layer (025, fig. 3 may be made of ITO which is transparent, [0116]) and the auxiliary grounding wire comprises a second auxiliary grounding wire (0252, fig. 3, [0069]) in the transparent electrode layer.
[claim 6] The array substrate according to claim 5, wherein a width of the second auxiliary grounding wire is greater than that of the grounding wire (fig. 3).
[claim 7] The array substrate according to claim 4, wherein the conductive layer structure further comprises a transparent electrode layer (025, fig. 3 may be made of ITO which is transparent, [0116]) on the passivation layer and the auxiliary grounding wire comprises a second auxiliary grounding wire (0252, fig. 3, [0069]) located in the transparent electrode layer.
[claim 8] The array substrate according to claim 7, wherein a width of the second auxiliary grounding wire is greater than a width of the grounding wire (fig. 3).
[claim 9] The array substrate according to claim 7, wherein the array substrate further comprises: an electrostatic ring, electrically connected to at least one of the grounding wire, the first auxiliary grounding wire, and the second auxiliary grounding wire [0074].

Claims 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN105575961, the rejection uses references from the US publication (US 2017/0271368) of the corresponding US application  which acts as the English translation) in view of Park (US 6,943,374) and further in view of Zhang2 (CN101546076, translation provided).
[claim 10] Zhang discloses a display panel [0073] comprising: an display substrate (02, fig. 3), comprising a display region [0070] and a peripheral region [0070], wherein the display substrate comprises: a substrate (020, fig. 3, [0065]); a gate metal layer (021, fig. 3, [0068]), disposed on the substrate and the gate metal layer comprising a grounding wire (0212, fig. 3, [0068]) located in the peripheral region [0070]; a gate insulating layer (023, fig. 3, [0068]), at least covering the gate metal layer; and a conductive layer structure (022, 0261, 025 fig. 3, [0068]), disposed over the gate insulating layer and the conductive layer structure  comprising an auxiliary grounding (0223, fig. 3, [0068]) wire located in the peripheral region, wherein the auxiliary grounding wire is connected to the grounding wire (fig. 3), the conductive layer structure comprises a source-drain metal layer (022, fig. 3, [0068]) and the auxiliary grounding wire comprises a first auxiliary grounding wire (0223, fig. 3, [0068]) located in the source-drain metal layer, an orthographic projection of the auxiliary grounding line on the substrate covers an orthographic projection of the grounding line on the substrate (fig. 3) .  Zhang, however, does not expressly disclose that the display substrate is an array display substrate or that the peripheral region surrounds the display region 
Park discloses a display substrate wherein the display substrate is an array display substrate and the peripheral region surrounds the display region (Abstract)
It would have been obvious to one of ordinary skill in the art before the time of filing to have used an array display substrate with a peripheral region surrounding the display region in order to provide for the display structure to use common processing configurations to form conventional display configurations and to allow for arrays of devices to be placed on a common substrate and allow for a nearby peripheral area to allow for a proper driving circuitry to connect to the display array.
Zhang2 discloses an array display substrate wherein the grounding/public wire establishes an electrical connection with the conductive film of a color film substrate vial a silver glue [0005].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Zhang2’s ground/public wire configuration that connects to the transparent electrode of the color film substrate via a silver glue in order to provide a means to create a color filter.

With this modification Zhang discloses:
[claim 10] one end of the first auxiliary grounding wire and one end of the grounding wire are (electrically) connected to a silver glue region which establishes 
 [claim 17] The display panel according to claim 10, wherein an orthographic projection of the auxiliary grounding line on the substrate covers an orthographic projection of the grounding line on the substrate (fig. 3) 
[claim 18] The display panel according to claim 10, wherein the array substrate further comprises: a passivation layer (026, fig. 3), at least covering the source-drain metal layer.
[claim 19] The display panel according to claim 10, wherein the array substrate further comprises a passivation layer (026, fig. 3) disposed on the gate insulating layer, the conductive structure is located on the passivation layer (fig. 3) ,and the conductive layer structure comprises a transparent electrode layer (025, fig. 3 may be made of ITO which is transparent, [0116]) and the auxiliary grounding wire comprises a second auxiliary grounding wire (0252, fig. 3, [0069]) in the transparent electrode layer.
[claim 20] The display panel according to claim 19, wherein a width of the second auxiliary grounding wire is greater than that of the grounding wire (fig. 3).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN105575961, the rejection uses references from the US publication (US 2017/0271368) of the corresponding US application  which acts as the English translation) in view of Park (US 6,943,374) and further in view of Zhang2 (CN101546076, translation provided).
[claim 11] Zhang discloses a display device comprising: a display panel [0073] comprising: an display substrate (02, fig. 3), comprising a display region [0070] and a peripheral region [0070], wherein the display substrate comprises: a substrate (020, fig. 3, [0065]); a gate metal layer (021, fig. 3, [0068]), disposed on the substrate and the gate metal layer comprising a grounding wire (0212, fig. 3, [0068]) located in the peripheral region [0070]; a gate insulating layer (023, fig. 3, [0068]), at least covering the gate metal layer; and a conductive layer structure (022, 0261, 025 fig. 3, [0068]), disposed over the gate insulating layer and the conductive layer structure  comprising an auxiliary grounding (0223, fig. 3, [0068]) wire located in the peripheral region, wherein the auxiliary grounding wire is connected to the grounding wire (fig. 3) , the conductive layer structure comprises a source-drain metal layer (022, fig. 3, [0068]) and the auxiliary grounding wire comprises a first auxiliary grounding wire (0223, fig. 3, [0068]) located in the source-drain metal layer, an orthographic projection of the auxiliary grounding line on the substrate covers an orthographic projection of the grounding line on the substrate (fig. 3), the first auxiliary grounding wire is connected in parallel with the grounding wire (the two wires are electrically and physically connected to one another and both extend in parallel into the page in fig. 3).  Zhang, however, does not expressly disclose that the display substrate is an array display substrate or that the peripheral region surrounds the display region or that the grounding wire establishes an electrical connection with the conductive film of a color film substrate.
Park discloses a display substrate wherein the display substrate is an array display substrate and the peripheral region surrounds the display region (Abstract)
It would have been obvious to one of ordinary skill in the art before the time of filing to have used an array display substrate with a peripheral region surrounding the display region in order to provide for the display structure to use common processing configurations to form conventional display configurations and to allow for arrays of devices to be placed on a common substrate and allow for a nearby peripheral area to allow for a proper driving circuitry to connect to the display array.
Zhang2 discloses an array display substrate wherein the grounding/public wire establishes an electrical connection with the conductive film of a color film substrate vial a silver glue [0005].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Zhang2’s ground/public wire configuration that connects to the transparent electrode of the color film substrate via a silver glue in order to provide a means to create a color filter.

With this modification Zhang discloses:
[claim 11] one end of the first auxiliary grounding wire and one end of the grounding wire are (electrically) connected to a silver glue region which establishes electrical connection with the conductive film of a color film substrate ([0005] of Zhang2 upon modification).
Claims 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN105575961, the rejection uses references from the US publication (US 2017/0271368) of the corresponding US application  which acts as the English translation) in view of Park (US 6,943,374) and further in view of Zhang2 (CN101546076, translation provided).
[claim 12] A method for manufacturing a display substrate (02, fig. 3, 4), wherein the array substrate comprises a display region [0070] and a peripheral region [0070] , wherein the display substrate manufacturing method comprises: forming a gate metal layer (021, fig. 3, 4 [0068]) on the substrate, the gate metal layer comprising a grounding wire (0212, fig. 3, 4 [0068])  in the peripheral region [0070]; forming a gate insulating layer (023, fig. 3, 4 [0068]) at least covering the gate metal layer; and forming a conductive layer structure (022, 0261, 025 fig. 3, 4 [0068]) over the gate insulating layer, the conductive layer structure comprising an auxiliary grounding wire (0223, fig. 3, [0068])  in the peripheral region, wherein the auxiliary grounding wire is connected to the grounding wire (fig. 3), the conductive layer structure comprises a source-drain metal layer (022, fig. 3, [0068]) and the auxiliary grounding wire comprises a first auxiliary grounding wire (0223, fig. 3, [0068]) located in the source-drain metal layer, an orthographic projection of the auxiliary grounding line on the substrate covers an orthographic projection of the grounding line on the substrate (fig. 3), the first auxiliary grounding wire is connected in parallel with the grounding wire (the two wires are electrically and physically connected to one another and both extend in parallel into the page in fig. 3).  Zhang, however, does not expressly disclose that the 
Park discloses a display substrate wherein the display substrate is an array display substrate and the peripheral region surrounds the display region (Abstract)
It would have been obvious to one of ordinary skill in the art before the time of filing to have used an array display substrate with a peripheral region surrounding the display region in order to provide for the display structure to use common processing configurations to form conventional display configurations and to allow for arrays of devices to be placed on a common substrate and allow for a nearby peripheral area to allow for a proper driving circuitry to connect to the display array.
Zhang2 discloses an array display substrate wherein the grounding/public wire establishes an electrical connection with the conductive film of a color film substrate vial a silver glue [0005].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Zhang2’s ground/public wire configuration that connects to the transparent electrode of the color film substrate via a silver glue in order to provide a means to create a color filter.

With this modification Zhang discloses:
[claim 12] one end of the first auxiliary grounding wire and one end of the grounding wire are (electrically) connected to a silver glue region which establishes electrical connection with the conductive film of a color film substrate ([0005] of Zhang2 upon modification).
[claim 14] The method for manufacturing an array substrate according to claim 12 , wherein the conductive layer structure further comprises a transparent electrode layer (025, fig. 3 may be made of ITO which is transparent, [0116]) on the passivation layer and the auxiliary grounding wire comprises a second auxiliary grounding wire (0252, fig. 3, [0069]) located in the transparent electrode layer.
[claim 15] The method for manufacturing an array substrate according to claim 152, wherein the conductive layer structure further comprises a transparent electrode layer (025, fig. 3 may be made of ITO which is transparent, [0116]) on the passivation layer and the auxiliary grounding wire comprises a second auxiliary grounding wire (0252, fig. 3, [0069]) located in the transparent electrode layer.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection depends on an alternative rationale that is not relevant to Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMAR MOVVA/Primary Examiner, Art Unit 2898